Citation Nr: 1521862	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal. 

2.  Evidence received since the January 2007 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for bilateral hearing loss and does not raise a reasonable possibility of substantiating the underlying claim.






CONCLUSIONS OF LAW

1. The January 2007 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R.          §§ 20.302, 20.1103 (2014). 

2. Evidence received since January 2007 is not new and material.  38 U.S.C.A.           §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes that although Kent also indicated that to satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial, VA's Office of General Counsel recently held that the aforementioned requirement of Kent is no longer valid law in light of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014.
 
In the present case, notice was provided to the Veteran in February 2011, prior to the initial adjudication of his claim to reopen for service connection for bilateral hearing loss.  The Board finds this notice fully complies with VA's duty to notify.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, a VA examination report and medical opinions, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In December 2013, the RO sent the Veteran a letter advising him that he would be scheduled for a VA examination.  The evidence of record indicates that the Veteran did not appear for the scheduled examination and did not provide an explanation for his failure to appear.  The examination request contains the Veteran's correct address, and neither the Veteran nor his representative have asserted that the Veteran was not properly notified of the scheduled examination.    Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AOJ complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide a VA examination is not warranted.  Moreover, the Board notes that when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the claim will be evaluated based on the evidence already of record.  38 C.F.R. § 3.655(b).  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Regarding the application to reopen the previously denied claim for bilateral hearing loss, a January 2007 rating decision was the last final denial of that claim.  The Veteran was notified of the decision in a separate letter dated in January 2007 and did not express disagreement with that decision or perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's January 2007 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the January 2007 RO decision, the evidence of record consisted of service treatment records for the Veteran's period of service, private treatment records, and VA treatment records.  Specifically, the medical evidence showed that the Veteran did not have bilateral hearing loss related to his active service.   

The claim was denied in January 2007 because the new evidence submitted in support of the claim of service connection for bilateral hearing loss again failed to demonstrate a relationship between any bilateral hearing loss and military service.  

Additional evidence added to the claims file since the July 2007 decision, includes numerous VA treatment records, as well as, statements by the Veteran and his representative on his behalf.  As noted above, in December 2013, an attempt was made by the RO for the Veteran to undergo a VA audiology examination to determine whether he had bilateral hearing loss as a result of service.  The evidence of record indicates that the Veteran did not appear for the scheduled examination and did not provide an explanation for his failure to appear.  To reiterate, evidence that could have been favorable to the Veteran's claim could not be obtained.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the January 2007 denial.  However, the new evidence is not material.  Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that any bilateral hearing loss was a result of military service.  Instead, the Board finds the evidence added to the claims file since the January 2007 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss. 

Under these circumstances, the Board must conclude that new and material 
evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral hearing loss; the appeal of this issue is denied.


REMAND

Regarding the claim seeking service connection for an acquired psychiatric disability, to include PTSD, a remand is required to ensure that there is a complete record upon which to decide the claim. 

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has PTSD related to active service.  His DD Form 214 shows that he has received the Combat Action Ribbon.  While STRs are silent for treatment or symptoms of the Veteran's claimed disorder, the Board concedes that the Veteran has been exposed to stressful events during service.  
In July 2011, the Veteran was afforded a VA PTSD examination.  Upon mental examination, the examiner indicated that there was no evidence of depression, mania, or psychosis.  The examiner acknowledged that the Veteran served for 42 months in Vietnam in Artillery and received a Combat Action Ribbon.  The examiner found that his claimed stressors were adequate to support a diagnosis of PTSD and that his claimed stressors were related to the Veteran's fear of hostile military or terrorist activity.  The examiner also found that his PTSD symptoms were related to the claimed stressors.  However, the examiner determined that the Veteran's PTSD symptoms were subclinical and did not result in any significant subjective distress or socio-occupational dysfunction.  Therefore, the examiner concluded that in spite of prolonged exposure to combat in Vietnam, the Veteran did not meet the DSM-IV criteria for PTSD at the time.  He was assigned a global assessment functioning (GAF) score of 81 to 90. 

In his September 2013 VA Form 9 Appeal, the Veteran reported that he had been wounded twice, had a Combat Action Ribbon, and two Purple Hearts.  He also reported that he had flashbacks, nightmares, and anxiety.  He stated that he experienced things in Vietnam that no one should.

A September 2013 VA treatment record shows that the Veteran was seen for a PTSD assessment.  He was seen for a 90 minute clinical interview.  He completed a social history questionnaire, PCLM, PHQ9, Life Events Questionnaire, and clinical reminders.  Results suggested the presence of some PTSD symptoms; however, additional information was needed to fully assess the presence of PTSD.  

An October 2013 VA treatment record shows that the Veteran was seen to complete his PTSD assessment.  He was seen for a 60 minute clinical interview.  Results suggested the presence of some anxiety disorder not otherwise specified (subclinical PTSD).

Upon PTSD assessment during November 2013 VA treatment, an examining psychologist indicated that the Veteran's report of symptoms "likely [did] not meet full DSM-IV criteria for military-related PTSD; however, he [was] reporting symptoms of PTSD that [were] causing distress and negatively impacting relationships.  As such, a diagnosis of anxiety disorder not otherwise specified (subclinical PTSD) [was] offered."  The psychologist continued to state that "given his clinical interview and responses on assessment instruments, he did not appear to report all of the symptoms required for a full PTSD diagnosis as required for the DSM-IV-TR.  Specifically, he reported at least one re-experiencing symptom that met DSM-IV-TR PTSD criteria.  He reported avoidance of trauma-related stimuli at a level that likely satisfied the criterion requirements.  Finally, the psychologist noted that he did not report symptoms of hyperarousal as related to military service.  As such, a diagnosis of anxiety disorder not otherwise specified (subclinical PTSD) was offered at the time; based on DSM-IV-TR criteria.  The Veteran was diagnosed with anxiety disorder not otherwise specified (subclinical PTSD).  He was assigned a GAF score of 65.  He was recommended for brief psychotherapy to address his sub-clinical PTSD symptom and was accepting of the referral.  The psychologist also noted that he may qualify for service-connected anxiety disorder not otherwise specified.  The Board finds that while this is not a nexus opinion, it suggests her belief that the Veteran's anxiety may be related to service.

With respect to a current disability, it is clear that the Veteran has not been shown to have a diagnosis of PTSD.  However, although he was provided with a VA examination to determine such, the AOJ apparently did not verify whether service connection was in effect for any psychiatric disability other than PTSD.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence that the Veteran has been exposed to stressful events during service and the current diagnosis of anxiety not otherwise specified, as well as the comments made by the November 2013 VA psychologist, which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, the Board finds that a VA examination with medical nexus opinion is required to determine whether a current psychiatric disability, to include anxiety not otherwise specified, is causally related to service. 

Additionally, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability other than PTSD. The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any acquired psychiatric disability (other than PTSD) is causally or etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


